Exhibit 10.9
THIRD AMENDMENT
TO
EMPLOYMENT AGREEMENT
     The Employment Agreement (the “Agreement”) made as of the 1st day of July,
2003 by and between AvalonBay Communities, Inc., a Maryland corporation (the
“Company”), and Thomas J. Sargeant (“Executive”), as previously amended, is
hereby further amended as follows (new language is bold and underlined and
deleted language is struck through):
     1. Section 3(b) of the Agreement is hereby amended by deleting the last
sentence thereof and substituting the following in lieu thereof:
“Any Cash Bonuses for a fiscal year hereunder shall be paid as a lump sum no
later than 75 days after the end of the Company’s preceding fiscal year but not
later than March 14 after the end of the fiscal year.”
     2. Section 7(c)(i)(b)(A) of the Agreement is hereby amended to read as
follows:
“The Company may defer the determination of the Cash Bonus and the restricted
stock portion of the LT Equity Bonus until such bonuses in respect of such year
are determined for other officers, and at such time the amounts to be used for
determining Executive’s pro rata bonuses shall be a percentage of his target
Cash Bonus and a percentage of his target number of restricted shares with such
percentages being equal to the average of the percentages that apply to the Cash
Bonus and restricted shares, respectively, of other officers ranked Senior Vice
President or higher, but in no event shall such Cash Bonus and the restricted
stock portion of the LT Equity Bonus be paid to Executive later than March 14 of
the calendar year following the calendar year that includes the Date of
Termination; and”
     3. The first sentence of Section 7(c)(iii) of the Agreement is hereby
amended to read as follows:
“In the event the Company elects to terminate Executive’s employment during the
Employment Period on account of Disability, the Company shall, in addition to
paying the amounts set forth in Section 7(c)(i) and subject to Executive first
entering into a separation agreement, including a general release of all claims,
in a form reasonably acceptable to the Company (‘Separation Agreement‘) within
21 days of the Date of Termination, pay to Executive, in one lump sum, no later
than the later of the effective date of said Separation Agreement or 31 days

 



--------------------------------------------------------------------------------



 



following the Date of Termination, an amount equal to two times Covered Average
Compensation.”
     4. Section 7(c)(iv) of the Agreement is hereby amended to read as follows:
     "(iv) Non-Renewal. In the event the Company gives Executive a notice of
non-renewal pursuant to Section 1 above, the Company shall, in addition to
paying the amounts provided under Section 7(c)(i), subject to Executive entering
into a Separation Agreement within 21 days of the Date of Termination, pay to
Executive, in one lump sum 31 days following the Date of Termination, an amount
equal to Covered Average Compensation. The Company shall also, subject to the
Executive entering into a Separation Agreement, commencing upon the Date of
Termination,
     (A) Pay to Executive, for 12 consecutive months, commencing with the first
day of the month immediately following the Date of Termination, a monthly amount
equal to the result obtained by dividing Covered Average Compensation by twelve;
     (B)(A) Continue, without cost to Executive, benefits comparable to the
medical benefits provided to Executive immediately prior to the Date of
Termination under Section 3(c) for a period of 24 months following the Date of
Termination or until such earlier date as Executive obtains comparable benefits
through other employment; and
     (C)(B) Take whatever action is necessary to cause Executive to become
vested as of the Date of Termination in all stock options, restricted stock
grants, and all other equity-based awards and be entitled to exercise and
continue to exercise all stock options and all other equity-based awards having
an exercise schedule and to retain such grants and awards to the same extent as
if they were vested upon termination of employment in accordance with their
terms; and
     (D)(C) If Executive obtains a disability policy on commercially reasonable
terms with the same or similar coverage as provided by the Company in the Base
Disability Policy and the Supplemental Policy prior to the Date of Termination,
then, until that date that is 24 months following the Date of Termination (or,
if earlier, until Executive obtains comparable benefits through other

2



--------------------------------------------------------------------------------



 



employment), reimburse Executive for an amount equal to the difference between
(i) the monthly premiums for such disability policy, less (ii) such amount as
may be paid, prior the Date of Termination, by Executive in respect of a portion
of the premiums on the Base Disability Policy provided by the Company prior to
the Date of Termination; and
     (E)(D) Continue to pay the premiums due or thereafter payable on the
whole-life portion of the split-dollar insurance policy referenced under Section
3(d) in accordance with, and to the extent required by, the provisions of the
Split Dollar Agreement between the Company and Executive.”
     5. The first sentence of Section 7(c)(v) of the Agreement is hereby amended
to read as follows:
“In the event the Company or any successor to the Company terminates Executive’s
employment without Cause, or if Executive terminates his employment in a
Constructive Termination without Cause, the Company shall, in addition to paying
the amounts provided under Section 7(c)(i), and subject to Executive first
entering into a Separation Agreement within 21 days of the Date of Termination,
pay to Executive, in one lump sum, no later than the later of the effective date
of a Separation Agreement or31 days following the Date of Termination, an amount
equal to three times Covered Average Compensation.”
     6. The second sentence of Section 7(d)(ii) of the Agreement is hereby
amended to read as follows:
“The initial Partial Gross-Up Payment, if any, as determined pursuant to this
7(d)(ii), shall be paid to the Executive within five days of the receipt of the
Accounting Firm’s determination the appropriate tax authorities as withholding
taxes on behalf of Executive at such time or times when each Excise Tax payment
is due.”
     7. The following section shall be inserted as a new Section 7(i) to the
Agreement:
     “(i) Section 409A.
     (a) Anything in this Agreement to the contrary notwithstanding, if at the
time of Executive’s ‘separation from service’ within the meaning of Section 409A
of the Code, the Company determines that Executive is a ‘specified employee’
within the meaning

3



--------------------------------------------------------------------------------



 



of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or
benefit that Executive becomes entitled to under this Agreement would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided prior to the date that is the earlier of
(A) six months and one day after Executive’s separation from service, or
(B) Executive’s death. Any such delayed cash payment shall earn interest at an
annual rate equal to the applicable federal short-term rate published by the
Internal Revenue Service for the month in which separation from service occurs,
from the date of separation from service until the payment date.
     (b) The right to reimbursement or in-kind benefits under this Agreement is
not subject to liquidation or exchange for another benefit and does not affect
the expenses eligible for reimbursement, or in-kind benefits, to be provided in
any other taxable year.
     (c) The reimbursement of expenses under this Agreement will be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred.
     (d) The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code. The determination of whether and when
a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409(A)-1(h). The parties
agree that this Agreement may be amended, as reasonably requested by either
party, and as may be necessary to fully comply with Section 409A of the Code and
all related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.”
     8. Except as amended herein, the Agreement is hereby confirmed in all other
respects.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment is entered into this 14th day of
December, 2008.

            AVALONBAY COMMUNITIES, INC.
      By:   /s/ Charlene Rothkopf         Name:   Charlene Rothkopf       
Title:   EVP-Human Resources              By:   /s/ Edward M. Schulman        
Name:   Edward M. Schulman        Title:   SVP, General Counsel & Secretary     
        /s/ Thomas J. Sargeant       Executive           

5